Dismissed and Memorandum Opinion filed May 27, 2010.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00965-CV
____________
 
DR. ROSS PARKS and DR. BRUCE STEIN, Appellants
 
V.
 
DIAMOND BEACH VP, LP, Appellee
 

 
On Appeal from the
269th District Court
Harris County,
Texas
Trial Court Cause
No. 2009-16807
 

 
M E M O R
A N D U M   O P I N I O N
This is
an appeal from final judgment signed December 4, 2009.  On May 19, 2010, the
parties filed a joint motion to dismiss the appeal because all issues have been
settled.  See Tex. R. App. P.
42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
 
Panel consists of Chief Justice Hedges and Justices
Yates and Boyce.